Citation Nr: 0914395	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-12 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable evaluation for the service-
connected bilateral hearing loss.  

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty from January 1977 to July 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
RO.  



FINDINGS OF FACTS

1.  The service-connected bilateral hearing loss currently is 
not shown to be productive of no more than a Level I hearing 
acuity in either ear. 

2.  The service-connected (bilateral) tinnitus currently is 
assigned a 10 percent rating, which is the maximum rating 
authorized under Diagnostic Code 6260.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased, 
compensable evaluation for the service-connected bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.3, 4.7, 4.85, 
4.86, including Diagnostic Code 6100 (2008).  

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for the service-connected 
bilateral tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. 
§4.87, Diagnostic Code 6260 (2008); Smith v. Nicholson, 451 
F. 3d 1344 (Fed. Cir. 2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In considering a claim for increased compensation, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

The letters sent to the Veteran in August 2004 and March 2006 
regarding the claims for higher ratings did not fully comply 
with the dictates outlined in Vazquez.  

However, in this case, the Board finds that the notice errors 
did not affect the essential fairness of the adjudication 
because the Veteran had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  

The Veteran has been issued a statement of the case (SOC) 
which included the necessary information applicable to his 
claim.  He has been given ample opportunity to respond to the 
rating decision and SOC, which adequately explained the 
criteria for increased ratings.  

Moreover, he is represented by a recognized service 
organization, and in numerous documents, has been informed of 
what he needed to substantiate his claim.  He has taken 
active part in identifying evidence and obtaining it as 
appropriate.  

The Veteran has demonstrated actual knowledge of the 
provisions, in particular, by his complaints noted at VA 
examinations and in his statements sent to the RO.  There is 
no showing that there is additional evidence that should be 
obtained, or that additional notice that should be provided.  

With respect to the VA's duty to assist, all evidence 
identified by the Veteran relative to his claims has been 
obtained and associated with the claims folder or he has been 
notified that VA was unable to obtain it.  

It is noted that the VA audiologist at the June 2007 
examination reported that the Veteran's claims file was not 
available.  The Board recognizes that it is essential in the 
evaluation of a disability that each disability be viewed in 
relationship to its history.  38 C.F.R. § 4.1.  

In this case, the Veteran reported his medical history 
sufficiently and the examiner took this into consideration 
when reporting the current residuals.  The Board does not 
find that reviewing the case without a review of his printed 
history by the examining VA physician would prejudice the 
Veteran.  

Further, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  



Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  


Entitlement to a compensable rating for the service-connected 
bilateral hearing loss.

Service connection was granted for bilateral hearing loss in 
a March 1979 rating action.  A no percent evaluation was 
assigned for bilateral hearing loss, effective in July 1978.  

In this respect, disability evaluations of defective hearing 
range from non-compensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 cycles per second.  

To evaluate the degree of disability for service-connected 
defective hearing, the rating schedule establishes eleven 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85 Diagnostic Code 6100.  Copies of 
these tables from the rating code were provided to the 
Veteran in the SOC.  

The September 2004 VA audiological evaluation report 
indicates that the puretone thresholds at the frequencies of 
1000, 2000, 3000, and 4000 hertz were 5, 10, 50, and 70, in 
the right ear, respectively.  The puretone thresholds at the 
frequencies of 1000, 2000, 3000, and 4000 hertz were 5, 5, 
65, and 70, in the left ear, respectively.  

The average puretone threshold for the right ear was 34 
decibels and 36 decibels in the left ear.  The controlled 
speech discrimination tests were 92 percent in each ear.  

At the VA examination in June 2007, the puretone thresholds 
at the frequencies of 1000, 2000, 3000, and 4000 hertz were 
5, 10, 50, and 70, in the right ear, respectively, and 10, 
10, 70, and 75, in the left ear, respectively.  

The average puretone threshold for the right ear was 34 
decibels and 41 decibels in the left ear.  The controlled 
speech discrimination test was 94 percent in each ear.  

The VA examinations test results would yield numeric 
designation, which equate to Level I hearing loss in each ear 
using Table VI.  This results in a noncompensable rating.  
Therefore, a compensable rating is not warranted.  

The Veteran reports that he has difficulty understanding 
conversations.  He is required to wear assistive hearing 
devices.  Further, his problem with his hearing and tinnitus 
causes miscommunication which affects his job as a sign 
painter.  He sometimes misinterprets what a customer wants 
which causes constant corrections.  

His spouse and a business associate in September 2004 
statements also discussed the Veteran's problems with 
hearing.  His spouse pointed out that she had to constantly 
ask him to lower the volume on the TV and that he was unable 
to hear her if any appliance such as a vacuum cleaner or 
washing machine is running.  

While the statements of the Veteran, his spouse and a 
business associate are credible, the results of the specific 
VA testing conducted by skilled individuals are consistent 
with the level of impairment addressed by the lay statements.  
The clinical findings do not support the support the 
assignment of a compensable rating under the rating 
provisions.  

The lay assertions do not present an unusual or exceptional 
disability picture that would obviate the application of 
compensation standards established for evaluating service-
connected disability based on hearing impairment or tinnitus.  

Although his clients at work may require some accommodation 
such as writing down instructions to facilitate communication 
with the Veteran, there is no actual showing of employment 
disruption beyond what has been determined to be an average 
impairment of earning capacity in civil occupations caused by 
service-connected hearing loss and tinnitus.  

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has clarified that the "[a]ssignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

Therefore, on this record, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
for increase.  


Entitlement to the assignment of a higher disability rating 
for 
the service-connected bilateral tinnitus.  

The Veteran requested a higher evaluation for tinnitus.  He 
described the tinnitus as constant high pitched ringing in 
both ears.  He indicates that this also causes sleep 
impairment.  

The representative specifically contends that a 10 percent 
evaluation is warranted for each ear.  The RO denied the 
Veteran's request because under Diagnostic Code 6260, there 
is no provision for assignment of a separate 10 percent 
schedular evaluation for tinnitus of each ear.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003 versions of DC 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  

VA appealed this decision to the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) and stayed the 
adjudication of tinnitus rating cases affected by the Smith 
decision.  

In Smith v. Nicholson, 451 F. 3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
Veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  

The service-connected tinnitus has been assigned the maximum 
schedular rating available for tinnitus.  38 C.F.R. §4.87, 
Diagnostic Code 6260.  As there is no legal basis upon which 
to award a separate schedular evaluations for tinnitus in 
each ear, the Veteran's appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

As noted, the Board has taken into consideration the lay 
statements describing the impact of his hearing disorders on 
his employment.  

However, it was not shown that his service-connected 
disability has resulted in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards for evaluating the hearing problems related to the 
service-connected tinnitus.  See 38 C.F.R. § 3.321(b).  Here, 
there is not showing of a specific economic loss attributable 
to the service-connected tinnitus.  




ORDER

An increased, compensable evaluation for the service-
connected bilateral hearing loss is denied.  

An initial evaluation in excess of 10 percent for the 
service-connected bilateral tinnitus is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


